           Case 1:19-cv-07755-VEC Document 72 Filed 11/19/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 11/19/2020
 -------------------------------------------------------------- X
 TRUSTEES OF THE NEW YORK CITY                                  :
 DISTRICT COUNCIL OF CARPENTERS                                 :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, AND APPRENTICESHIP,                                      :
 JOURNEYMAN RETRAINING,                                         :   19-CV-7755 (VEC)
 EDUCATIONAL AND INDUSTRY FUND,                                 :
 TRUSTEES OF THE NEW YORK CITY                                  :       ORDER
 CARPENTERS RELIEF AND CHARITY FUND, :
 AND THE NEW YORK CITY AND VICINITY :
 CARPENTERS LABOR-MANAGEMENT                                    :
 CORPORATION,                                                   :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 SHOWTIME ON THE PIERS, LLC AND                                 :
 CHARLES NEWMAN, INDIVIDUALLY,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 22, 2020, the Court ordered that Defendant Showtime on the

Piers, LLC (“Showtime”) show cause why a default judgment should not be issued against it;

        WHEREAS on November 19, 2020, the Court held a show-cause hearing;

        WHEREAS Charles Newman, principal of Showtime, appeared at the November 19,

2020, hearing and represented that: he had difficulties obtaining from Showtime’s prior counsel

the file in this case; those difficulties have been resolved; and Showtime will obtain counsel to

represent it in this matter; and
          Case 1:19-cv-07755-VEC Document 72 Filed 11/19/20 Page 2 of 2




       WHEREAS the Court informed Mr. Newman, without objection from Plaintiffs, that it

was prepared to enter a default judgment against Showtime but would delay doing so for four

weeks to give Showtime a final opportunity to obtain counsel in this matter;

       IT IS HEREBY ORDERED that counsel for Showtime must enter its appearance on the

public docket not later than December 17, 2020. If Showtime fails to comply with this Order,

the Court will enter and file a default judgment against it.

       IT IS FURTHER ORDERED that the parties must appear for a status conference on

December 23, 2020 at 10:00 a.m. The conference will be held as a teleconference. The parties

may dial-in using: (888) 363-4749 // Access code: 3121171# // Security code: 7755#.

       IT IS FURTHER ORDERED that Plaintiffs may reopen Defendant Charles Newman’s

deposition and issue a subpoena to the relevant bank to investigate new information concerning a

Small Business Administration loan that Defendants applied for in April 2020.



SO ORDERED.
                                                           ________________________
Date: November 19, 2020                                       VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
